Citation Nr: 1120371	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower  extremity, claimed as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the  left lower extremity, claimed  as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for bilateral eye disability, to include retinopathy, claimed as secondary to type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied the Veteran's claims for service connection for type II diabetes mellitus, claimed as due to herbicide exposure,  as well as the claims for service connection for peripheral neuropathy of each upper and lower extremity, and for bilateral eye disability, to include retinopathy, each claimed as secondary to type II diabetes mellitus.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  At the hearing, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

In connection with the claim for service connection for type II diabetes mellitus, the Veteran has asserted that he was exposed to herbicides while stationed at the Udorn Airfield in Thailand.  Service personnel records reflect that the Veteran was stationed at Udorn Airfield in Thailand from August 7, 1967 to August 28, 1968, where the Veteran worked as an aircraft mechanic with the 11th Training Squadron (TRS) from August 7, 1967 through December 22, 1967, and an assistant crew chief with the 13th TRS from December 23, 1967 to August 28, 1968.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service but with competent evidence of herbicide exposure, who develops one of the identified diseases.  

The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides (emphasis added).  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

The Veteran also submitted a printed copy of information downloaded from a VA website regarding possible Agent Orange exposure on Thailand military bases.  It is noted that  that Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides.  Specifically, it notes that U.S. Air Force veterans who served on Royal Thai Air Force (RTAF) bases at, inter alia, Udorn, near the air base perimeter anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides.

The Veteran's service personnel records reflect that while in Thailand, the Veteran served as an aircraft mechanic and crew chief.  As crew chief, he was responsible for preflight and post flight inspections on assigned F-4D aircraft.  He coordinated and monitored specialist maintenance during all phases of flight line maintenance.

While it is clear from the record that herbicides were sprayed on the air base perimeter at Udorn Royal Thai Air Force Base, the RO has not made any findings as to the Veteran's own exposure to herbicides.  It remains unclear as to whether either or both of the Veteran's units served near the perimeter or whether the Veteran's MOS is one recognized by VA as one with regular perimeter service.  Hence, further RO action on this claim is warranted.

As for the remaining claims on appeal, the Board notes that, the Veteran has claimed service connection for these disabilities on a secondary basis.  Because the actions requested on appeal could result in the award of service connection for type II diabetes mellitus, which, in turn, could affect the Veteran's secondary service connection claims, these claims are inextricably intertwined with the claim for service connection for type II diabetes mellitus, and, thus,  the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, a remand of these matters is appropriate, as well. 

On remand, the RO should attempt to verify the Veteran's alleged herbicide exposure with the Joint Services Records Research Center (JSRRC) and/or any other appropriate facility by obtaining unit information of the 11th and 13th TRS at Udorn Airfield in Thailand from August 7, 1967 to August 28, 1968 to determine the units' location within the airfield (and whether they were stationed near the perimeter).  Also, the RO should determine whether the Veteran's MOS is recognized as one that regularly had contact with the airbase perimeter.

While these matters are on remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes medical records from the VA Medical Center (VAMC) in Minneapolis, Minnesota, dated up to October 25, 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Minneapolis VAMC all outstanding records of VA treatment and/or evaluation of the Veteran since October 25, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also while these matters are on remand,  to ensure that all due process requirements are met,  the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's readjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims (to include, for the sake of efficiency, evidence submitted during the April 2011 Board hearing, notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Minneapolis VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since October 25, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  The RO should contact the JSRRC and any other relevant facility to request detailed unit information for the 11th TRS from August 7, 1967 through December 22, 1967 and the 13th TRS from December 23, 1967 to August 28, 1968 at Udorn Airfield in Thailand to determine the location of these units within the airfield.  The RO should also take any steps necessary to determine whether the Veteran's MOS of crew chief and/or aircraft mechanic required regular contact with the base perimeter.  If any department refers the RO to a more appropriate facility in which to obtain the above-noted information, the RO should contact such facility.  All requests and responses received should be associated with the claims file.

All findings should be set forth in a report added to the record.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for type II diabetes mellitus, claimed as due to herbicide exposure, well as the claims for peripheral neuropathy of upper and lower extremity, and bilateral eye disability, to include retinopathy, each claimed as secondary to type II diabetes mellitus.  The RO should adjudicate each claim  on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

